245 F.2d 956
UNITED STATES of Americav.Vance and Helen MAUNEY.
No. 5583.
United States Court of Appeals Tenth Circuit.
March 20, 1957.

Appeal from the United States District Court for the District of New Mexico.
Paul F. Larrazolo, U. S. Atty., and James A. Borland, Asst. U. S. Atty., Albuquerque, N. M., and Charles K. Rice, Asst. Atty. Gen., Department of Justice, Washington, D. C., for appellant.
Keleher & McLeod, Albuquerque, N. M., and Felix Atwood, Dallas, Tex., for appellee.
Before BRATTON, Chief Judge.


1
Appeal dismissed on motion of appellant.